Citation Nr: 0734103	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-24 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1943 to December 1945.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2006, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  A transcript of this hearing is of record.  In 
October 2007, the Board granted the veteran's 
representative's motion to advance the case on the Board's 
docket due to the appellant's advanced age. 

The issue of entitlement to service connection for tinnitus 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.  


FINDINGS OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first postservice year; and the preponderance of the evidence 
is against a finding that the veteran's current bilateral 
hearing loss disability is related to an event, injury, or 
disease in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A February 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in June 
2005.  The veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

An Enlistment Record and Report of Separation documents that 
the veteran served as a Mail Clerk, serving overseas during 
battles/ campaigns in Ardennes, Rhineland, and Central 
Europe.  

The veteran's SMRs are silent for complaints, findings, 
treatment or diagnosis relating to bilateral hearing loss.  
Whispered voice tests were normal bilaterally on both 
November 1943 induction and December 1945 discharge 
examinations.  On clinical evaluation on separation 
examination, the ears were noted to be normal.  

VA outpatient treatment records from a routine physical in 
April 2002 note that the veteran reported having increasing 
hearing impairment.  

On VA audiological evaluation in June 2005, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
60
65
LEFT
25
20
35
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  The veteran reported a 10-year history 
of bilateral progressive hearing loss and denied postservice 
noise exposure.  The diagnosis was bilateral high frequency 
sensorineural hearing loss.  The examining staff physician 
reviewed the claims file in conjunction with the examination 
and noted that the veteran's SMRs were silent for hearing 
loss and that the veteran had normal hearing at the time of 
his separation from service.  He opined: "The most likely 
etiology would be presbycusis," and that it was "less 
likely than not that the veteran's current hearing loss is 
related to military service, particularly to military noise 
exposure/ acoustic trauma."  The physician further stated 
that the veteran's current hearing acuity was very compatible 
with his current age.  

In May 2006, the veteran was seen at a VA clinic for 
audiological assessment and consult.  The diagnosis was 
moderately-severe sensorineural hearing loss in the right ear 
and low-normal to severe sensorineural hearing loss in the 
left ear.  

In his July 2006 VA Form 9, substantive appeal, the veteran 
stated that he believed his hearing was damaged initially 
from acoustic trauma in service.  He stated that he 
participated in the Battle of the Bulge, was a member of an 
artillery team, and was in the close vicinity of combat fire 
on several occasions.  

At the September 2006 DRO hearing, the reiterated his 
accounts of his military service.  He said that when he was 
fitted for hearing aids, the healthcare provider told him his 
hearing loss was possibly a latent condition resulting from 
noise exposure in service.  The DRO advised the veteran that 
evidence showing a nexus between his hearing loss and his 
tinnitus was needed to substantiate this claim.

A report of private audiometry in October 2005 notes that the 
veteran has a bilateral hearing loss; it does not include an 
opinion regarding the etiology of the hearing loss.

In September 2007 written argument the veteran's 
representative notes that the June 2005 VA examiner did not 
indicate that he was an otolaryngologist.  The representative 
requested an opinion as to the etiology of the veteran's 
hearing loss from an otolaryngologist, as "[e]xaminations by 
specialists are recommended in those cases which present a 
complicated disability picture."  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  And (although his military occupational 
specialty was mail clerk) by virtue of his extended 
participation in various campaigns in the European, African, 
Middle Eastern Theater during World War II, it may also be 
conceded that although no specific incident of noise trauma 
in service is documented by the record, he was likely exposed 
to some noise trauma in service.  What he must still show to 
establish service connection for his hearing loss disability 
is that such disability is related to the likely noise 
exposure in service.  The record does not include any 
competent evidence that suggests that there indeed is a 
relationship between any current hearing loss disability and 
the veteran's service.

The veteran's SMRs, including his separation examination 
report, contain no mention of hearing loss, and show normal 
hearing.  Consequently, service connection for bilateral 
hearing loss on the basis that such disability became 
manifest in service and persisted, is not warranted.  As 
there is no competent (medical) evidence that sensorineural 
hearing loss was manifested in the first postservice year, 
there is no basis for considering (and applying) the 
38 U.S.C.A. § 1112 chronic disease presumptions (for 
sensorineural hearing loss as an organic disease of the 
nervous system).  

The competent evidence of record regarding a nexus between 
the veteran's current hearing loss disability and his service 
consists, essentially, of the report of a June 2005 VA 
audiological evaluation.  A VA staff physician who reviewed 
the record, and noted in particular the lack of complaints of 
hearing loss prior to separation from service or soon 
thereafter, opined that the current configuration [of the 
veteran's hearing loss] was more consistent with age-related/ 
presbycusic loss and not with past noise exposure during the 
veteran's military service.  There is no competent evidence 
of record to the contrary.  Significantly, when there is a 
lengthy period of time between service and the earliest 
postservice clinical documentation of the disability for 
which service connection is sought (here, more than 55 
years), that is of itself a factor for consideration against 
a finding that any current hearing loss is related to 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (in a claim alleging that a disability was aggravated 
by service).
The veteran's representative argues, in essence, that because 
the June 2005 VA examiner did not identify himself as an 
otolaryngologist, he is not one, and lacks the expertise to 
offer an opinion regarding the etiology of the hearing loss 
disability.  Conceding for the sake of argument (as such is 
not shown by the record) that the June 2005 examiner might 
not be an otolaryngologist, the Board finds that the medical 
question presented, i.e., the etiology of a hearing loss 
disability is not one beyond the training/expertise of a 
licensed physician, regardless of the nature of the 
physician's specific area of expertise.  In the absence of 
evidence [vs. mere allegation] casting doubt on such, the 
Board may presume the competence of a VA medical examiner.  
Cox v. Nicholson, 20 Vet. App. 563, 568-70 (2007) (rejecting 
argument that VA cannot rely upon medical opinions that do 
not explicitly state the qualifications of the examiner).  
Notably, the representative does not specify any alleged 
deficiency in the opinion given.

The evidence the veteran submitted after the DRO hearing 
(when he was advised that nexus evidence was still needed to 
substantiate this claim) does not include an opinion as to 
whether the veteran's hearing loss is related to his service, 
and is not material. 

The veteran has testified that when his hearing aid was 
fitted in June 2006, the healthcare provider advised him that 
his hearing loss may have been caused by the acoustic trauma 
from weapons he fired during service.  Such opinion is not 
reflected in the treatment records identified and secured, 
and the veteran's account of it is not competent evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding 
that a lay person's account of what a physician purportedly 
said is too attenuated and inherently unreliable to 
constitute medical evidence).

As the competent (medical) evidence of record is against 
there being a nexus between the veteran's current hearing 
loss disability and his service, the preponderance of 
evidence is against his claim.  Consequently, service 
connection for bilateral hearing loss must be denied.



ORDER

Service connection for bilateral hearing loss is denied.


REMAND

On June 2005 VA audiological evaluation, the veteran denied 
tinnitus; therefore, the examiner did not proffer an opinion 
as to the etiology of any such disability.  A May 2006 VA 
treatment record notes that the veteran complained of 
recurrent roaring in both ears.  At the September 2006 DRO 
hearing, he testified that he suffers from tinnitus.  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The United States Court of Appeals for 
Veterans Claims has held that the requirement for evidence 
that a disability "may be associated" with service is a 
"low threshold" requirement.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  

As the record includes complaints of tinnitus, and suggests 
that the veteran likely experienced some noise exposure in 
service, and as his allegations of continuing symptoms of 
tinnitus since the noise exposure satisfy the "low 
threshold" for evidence suggesting a nexus to service (see 
McLendon, supra), a VA examination is necessary.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the 
veteran to be examined by an 
otolaryngologist to determine the likely 
etiology of his tinnitus.  The examiner 
should examine the veteran, review his 
claims file, and provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or better probability) that the 
veteran has tinnitus that is related to 
his service, and specifically to noise 
trauma therein.  The examiner should 
explain the rationale for the opinion 
given.

2. 	The RO should then re-adjudicate 
this claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


